Citation Nr: 0419320	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-09 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to nonservice-connected disability pension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from October 1964 to April 
1969.

This appeal arises from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO determined that the 
veteran was not entitled to nonservice-connected disability 
pension due to excess annual income.


FINDING OF FACT

The veteran's countable annual income for VA purposes is in 
excess of the established income limit.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.
  
VA satisfied this duty by means of a letter to the veteran 
from the RO, dated in August 2003.  By means of this letter, 
the veteran was told of the requirements to establish an 
entitlement to a nonservice-connected disability pension, 
specifically of the need to show that his countable annual 
income is below the established income limit.  (At the time 
of the August 2003 letter, he was informed the annual income 
limit was $14,345.00.)  He was also advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
the August 2003 complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
This case deals solely with the amount of annual income 
received by the veteran.  This information has been obtained 
throughout the appeal period, with the latest verification of 
his income taking place in March 2004.  As the pertinent 
evidence regarding the veteran's income has been received, 
there is no indication that disposition of this claim would 
not have been different had the veteran received pre-
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  As the issue on 
appeal is controlled by the veteran's level of annual income, 
there is no medical controversy and development of any 
medical evidence would have no bearing on the decision 
rendered below.  The veteran has provided his financial 
information in February 1999, February 2000, and March 2001.  
The Social Security Administration (SSA) provided information 
on his annual income in March 2004.  The veteran on his 
latest income statement of March 2001 identified no other 
source of income.  Thus, there is no indication of any 
relevant records that the RO failed to obtain.

In addition, the RO requested that the veteran provide up-to-
date information on his annual income by letters issued in 
August 2003 and February 2004.  The veteran was contacted by 
VA personnel via telephone in April and November 2002.  
During this telephone conversation the veteran informed VA 
that he would provide his financial information.  However, 
the veteran has not responded to these requests.  The veteran 
requested a hearing before VA, however, in March 2002, he 
withdrew this request.

Based on the veteran's lack of response to these recent 
requests, the Board finds that there is no reasonable 
possibility that further assistance would substantiate the 
veteran's current income and any further development on this 
matter would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 
5103A(b); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d) (The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records...); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.)  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  


Entitlement to Nonservice-Connected Disability Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  SSA income is not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum annual pension rate, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

The veteran filed his claim for nonservice-connected pension 
in February 1999.  He reported an annual income of 
$35,029.00.  He also noted a total net worth between him, his 
spouse, and their dependent child (in stocks, bonds, bank 
deposits) of $238,127.75 (veteran = $140,804.47 + spouse = 
$96,666.28 + child = $657.00).  However, he claimed that this 
total net worth only came to $175,000.00.  The veteran 
asserted that he had suffered a stroke in September 1998 and 
could no longer work.  

He submitted in February 2000 a Form W-2 (Wage and Tax 
Statement) for the year of 1999.  This showed a total annual 
income in 1999 of $5,951.96.  He claimed that this was the 
last income he had received from his employment, which had 
"played out" in March 1999.

In a VA Form 21-527 (Income-Net Worth and Employment 
Statement) received in March 2001, the veteran indicated that 
his total monthly income was $2,848.00 (veteran = $1,217.00 + 
spouse = $1,048.00 + child = $583.00).  He denied having any 
other income or net worth.  However, in a report of contact 
dated in May 2001, the veteran acknowledged that he currently 
had a net worth of approximately $100,000.00 and his spouse's 
annual income was from $25,000.00 to $30,000.00.

Finally, SSA informed VA in March 2004 of the veteran's 
monthly payments received since March 1999.  These monthly 
payments were as follows: $1,100.00 from March 1999; 
$1,127.00 from December 1999; $1.166.00 from December 2000; 
$1,167.00 from July 2001; $1,197.00 from December 2001; 
$1.214.00 from December 2002; and $1,240.00 from December 
2003.  These amounts indicate that the veteran's SSA annual 
income in 1999 was $11,027.00; in 2000 was $13,563.00; in 
2001 was $14,033.00; in 2002 was $14,381.00; and in 2003 was 
$14,594.00.  

Accurate information about the veteran's annual income cannot 
be obtained due to his failure to cooperate.  However, based 
on the information in the veteran's 1999 W-2 Form, his net 
worth statement of March 2001, and the SSA information, the 
Board estimates that the veteran's annual income in 1999 was 
$36,450.96; in 2000 was $33,045.00; in 2001 was $33,515.00; 
in 2002 was $33,863.00, and in 2003 was $34,076.00.  These 
figures were determined by assuming that the veteran's spouse 
and dependent child's income reported in March 2001 had 
remained constant at a yearly total of $19,482.00.  The later 
figure was determined by multiplying their reported monthly 
incomes by 12 months.  The veteran has not provided any 
itemized medical expense deductions to subtract from these 
income figures.

These yearly incomes far exceed the limitations for a 
nonservice-connected pension.  The limitations for a veteran 
with a dependent spouse and child in 1999 was $11,773.00; in 
2000 was $12,186.00; in 2001 was $12,516.00; in 2002 was 
$12,692.00; and in 2003 was $12,959.00.  Therefore, the 
veteran's claim must be denied for excess yearly income.

In addition, the yearly income figures calculated appear to 
be low.  The veteran reported in May 2001 that his spouse 
earned up to $30,000.00 a year from her employment.  This is 
a figure substantially more than that reported on the March 
2001 net worth statement.  The veteran also reported no 
assets or net worth other than his SSA income.  However, he 
contradicted himself in May 2001 by acknowledged that he 
possessed assets worth approximately $100,000.00.  This later 
information is more in keeping with the original net worth 
reported in February 1999 of over $200,000.00.  Due to the 
veteran's failure to fully cooperate in developing his 
financial information and his inconsistent and contradictory 
reporting of his net worth, the Board finds that his claims 
of having insubstantial income are not credible.  Thus, the 
application of the principle of reasonable doubt is not 
appropriate in this case.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The claim for entitlement to nonservice-
connected disability pension must be denied due to the 
veteran's excessive income.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



